—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 1, 1999 (People v Murray, 258 AD2d 478), affirming a judgment of the County Court, Suffolk County, rendered March 25, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.